Case 9:18-cv-80176-BB Document 573-20 Entered on FLSD Docket 06/10/2020 Page 1 of 3


                                                                         Page 31
           1    part that I have up.
           2          Q.    Let's do that.      Let's just be literally on
           3    the same page, page 32.
           4          A.    I got it, 32.
           5          Q.    Okay.    I asked if you're offering any
           6    opinions regarding Mr. Kleiman's mental state.
           7                Do you see that, line 7?
           8          A.    Got it.    Yes.    Uh-huh.
           9          Q.    You tell me that although you point out the
          10    medications could do that, you were not stating that
          11    as an opinion, correct?
          12          A.    That is correct.      And you got me on that.
          13    Gotcha.
          14                However, as I pointed out before, that my
          15    opinions have been amplified.         Just looking at the
          16    fact he was on these medications for that period of
          17    time -- and, again, using the more likely than not
          18    phrase, that more likely than not, there was an
          19    affect on his mental status.
          20          Q.    Okay.    Was there any notation in the
          21    medical records from any of the doctors that treated
          22    him over a two-and-a-half-year period that he had a
          23    decreased mental state?
          24                MS. MARKOE:     Objection.
          25                THE WITNESS:      I don't remember -- okay.
Case 9:18-cv-80176-BB Document 573-20 Entered on FLSD Docket 06/10/2020 Page 2 of 3


                                                                         Page 32
           1          I don't remember seeing anything like that.
           2    BY MR. BRENNER:
           3          Q.    Well, surely you would have looked for it,
           4    because you were asked to offer an opinion whether
           5    the medications had, in fact, decreased his mental
           6    state.
           7                So you certainly looked for it, didn't you,
           8    Doctor?
           9                MS. MARKOE:     Objection.
          10                THE WITNESS:     As I was going through, I
          11          would have recorded if I saw something.
          12    BY MR. BRENNER:
          13          Q.    Right.
          14          A.    Doesn't mean I didn't miss something, but I
          15    didn't find anything.
          16          Q.    Right.    You looked for it, and you didn't
          17    find it?
          18          A.    That's correct.
          19          Q.    All right.     So, now, the medical records
          20    and your report do talk about whether Dave Kleiman
          21    was, in fact, working while he was in the hospital,
          22    correct?
          23          A.    That is correct.
          24          Q.    And that's noted in paragraph 6 of your
          25    report, correct?
Case 9:18-cv-80176-BB Document 573-20 Entered on FLSD Docket 06/10/2020 Page 3 of 3

                                                      Page 62                                                    Page 64
        1   are possible. I'm only asking what you know based on     1      A. That's correct.
        2   your review and your opinion. Okay?                      2          MS. MARKOE: Objection.
        3          And you -- do you have an opinion that            3   BY MR. BRENNER:
        4   there was anything about Mr. Kleiman's medical           4      Q. Okay. Let's just look at a few more.
        5   condition that other than the times that he was in       5          MS. MARKOE: Andrew, can we take a
        6   surgery that prevented him from using the phone and      6      break?
        7   using the computer and otherwise working?                7          MR. BRENNER: Absolutely. We can take
        8          MS. MARKOE: Objection to the term                 8      it this second, if you want.
        9      "otherwise working."                                  9          MS. MARKOE: If you don't mind.
       10          THE WITNESS: Again, as I mentioned               10          MR. BRENNER: I don't.
       11      before, there could very well have been              11          VIDEO TECHNICIAN: We are going off the
       12      periods of time when he might have                   12      record. The time is 11:55 a.m.
       13      medications that might get in the way. I'd           13          (A recess was taken.)
       14      have to leave that opinion to somebody else.         14          VIDEO TECHNICIAN: We are now back on
       15   BY MR. BRENNER:                                         15      the record. The time is 12:04 p.m.
       16      Q. Okay. You've testified in lots of medical         16          (MacIntyre, M.D. Deposition Exhibit 6,
       17   malpractice and -- and other litigation, right?         17   Medical record dated January 10, 2011 for David
       18      A. Yes. Uh-huh.                                      18   Kleiman, was marked for identification.)
       19      Q. You understand the term "to a reasonable          19   BY MR. BRENNER:
       20   degree of medical certainty," right?                    20      Q. All right. I'm handing you what's been
       21      A. Yes. Uh-huh.                                      21   marked as Exhibit 6.
       22      Q. You are not offering an opinion, to a             22          There we go. We'll just go through this
       23   reasonable degree of medical certainty, that there      23   pretty quickly, if that's okay with you.
       24   was anything in Mr. Kleiman's medical condition, that   24          It's a medical record for an encounter
       25   other than when he was in surgery, that prevented him   25   January 10, 2011. It's about midway down the page.
                                                      Page 63                                                    Page 65
       1    from using a computer, using a phone, and otherwise      1          Do you see that?
       2    working, correct?                                        2      A. Yeah. I see it. Uh-huh.
       3       A. Well, again, I cannot give that full               3      Q. Again, Mr. Rosenstein and Dr. Somoza.
       4    opinion, because part of that is a psychological or      4          Do you see that?
       5    pharmacological opinion that's outside of my field.      5      A. Yes. Got it.
       6    From an infectious disease point of view, I don't see    6      Q. If you go to the second page of the record,
       7    anything getting from -- that would get in the way of    7   again, the highlighting is -- is not what you had
       8    use -- him using a computer.                             8   seen. That's been added by my office. Okay?
       9       Q. Or otherwise working?                              9          Do you see that?
      10           MS. MARKOE: Objection.                           10      A. Yes. Uh-huh.
      11           THE WITNESS: Or otherwise -- well,               11      Q. So Mr. Kleiman is reporting that is he
      12       obviously, he's not gonna get up and walk            12   "very productive" and doing work regarding his
      13       over to an office and work and go back               13   business.
      14       again.                                               14          Do you see that?
      15    BY MR. BRENNER:                                         15      A. I see that.
      16       Q. Right. I'll rephrase it.                          16      Q. Okay. And that's consistent with other
      17           Nothing from an infectious disease               17   records we've looked at?
      18    standpoint, which is what you are --                    18      A. It's consistent that he was reporting these
      19       A. Uh-huh.                                           19   things, that's correct.
      20       Q. -- prevented him from using the phone,            20      Q. Right. And -- and you -- you don't -- you
      21    using the computer, and working, as long as it was      21   don't have reason to say that it was accurate or
      22    done in a wheelchair or in his bed?                     22   inaccurate, correct?
      23       A. Yeah. With the exceptions given before            23      A. I have no reason. That has really nothing
      24    regarding surgery and so forth.                         24   to do with infectious disease.
      25       Q. Other than that?                                  25      Q. Right. Outside of your scope of opinion,




                                                                                        17 (Pages 62 to 65)
